                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


JESSE AARON DAUL,

              Plaintiff,

      v.                                             Case No. 18-CV-386

LORI BIAGIONI,

              Defendant.


                       REPORT AND RECOMMENDATION


      The Prison Litigation Reform Act (PLRA) applies to this case because plaintiff

Jesse Daul was incarcerated when he filed his complaint. Under the PLRA, “No action

shall be brought with respect to prison conditions under section 1983 of this title, or

any other Federal law, by a prisoner confined in any jail, prison or other correctional

facility until such administrative remedies as are available are exhausted.” 42 U.S.C.

§ 1997e(a).

      According to the Supreme Court, exhaustion of administrative remedies must

be done “properly” because “no adjudicative system can function effectively without

imposing some orderly structure on the course of its proceedings.” Woodford v. Ngo,

548 U.S. 81, 90-91 (2006). To properly exhaust administrative remedies, prisoners

must file their inmate complaints and appeals in the place, at the time, and in the

manner that the institution’s administrative rules require. Pozo v. McCaughtry, 286

F.3d 1022, 1025 (7th Cir. 2002).
      That said, a prisoner is not required to exhaust his administrative remedies if

those remedies are not “available.” Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006).

Administrative remedies will be deemed “unavailable” when prison officials prevent

a prisoner from exhausting through affirmative misconduct, such as denying a

prisoner necessary forms, destroying a prisoner’s submissions, or requiring steps not

mandated by regulation or rule. See Smith v. Buss, F. App’x 253, 255 (7th Cir. 2010);

Pavey v. Conley, 544 F.3d 739, 742 (7th Cir. 2008); Kaba, 458 F.3d at 684; Dale v.

Lappin, 376 F.3d 739, 742 (7th Cir. 2004); Strong v. David, 297 F.3d 646, 649-50 (7th

Cir. 2002).

      On February 28, 2019, defendant Lori Biagioni moved for summary judgment

on the basis that Daul did not exhaust the available administrative remedies before

he filed his lawsuit. She asserts that there are no documents suggesting that an

inmate complaint about the allegations in this case was received. (ECF Nos. 53 at 4-

5; 55 at ¶¶ 11-12.) Daul disputes that he did not file an inmate complaint. He argues

that the administrative remedies were unavailable because the inmate complaint he

filed was returned to him shortly after he submitted it without a date stamp or return

letter. (ECF No. 50 at 3.) Because there was conflicting evidence about whether Daul

submitted an inmate complaint, the court held an evidentiary hearing on August 1,

2019, to “hear evidence, find facts, and determine credibility.” Wilborn v. Ealey, 881

F.3d 998, 1004 (7th Cir. 2018) (citations omitted).

      The court found Daul to be credible. His testimony was organized and

consistent with his filings in this case, and he acknowledged when he could not

                                          2
remember particular details. He testified that, shortly after Biagioni cleaned his

teeth on August 17 or 18, 2016, he prepared an inmate complaint. He could not

remember the exact date, but he was confident that he filed the inmate complaint

within two days of his dental appointment.

      At the time, Daul was housed in the restricted housing unit at Green Bay

Correctional Institution (GBCI). As a result, he was dependent on correctional officers

to give him supplies and deliver his inmate complaints. The officers would provide

him with complaint forms and envelopes. After he completed an inmate complaint,

he would slide the envelope under his cell door, after which the correctional officers

would deliver the envelope to a locked box for internal mail.

      With regard to his complaint relating to the teeth cleaning by Biagioni, Daul

explained that he wrote his inmate complaint and waited for officers to distribute

supplies so he could get an envelope. Daul agreed that defendant’s Exhibit 1 (ECF

No. 63-1) is an accurate copy of the envelope inmates are to use to submit inmate

complaints. Daul explained that his cell was near the end of the cell block, so the

supply cart was often depleted by the time officers reached him. Daul testified that,

when he asked for an envelope for his complaint, he was told there were no envelopes

left. According to Daul, this was not uncommon.

      Daul explained that, because there were no inmate envelopes on the supply

cart, he decided to repurpose an envelope he had received from the inmate complaint

examiner. The envelopes used by the inmate complaint examiners are different from

the envelopes used by the inmates to submit complaints; the inmate complaint

                                          3
examiner envelopes contain responses to inmate complaints (such as rejection letters,

recommendations, and returned inmate complaints). Daul crossed out the old

information on the envelope, addressed the envelope to the inmate complaint

examiner, and wrote his name and other information in the top, left-hand corner.

Daul testified that he then slid the envelope under the cell door for delivery to the

inmate complaint examiner.

      According to Daul, the next day a correctional officer returned the envelope to

him. He noted that it did not have a date-received stamp, nor did it appear to have

been opened. He opened the envelope and saw that it contained only his inmate

complaint. There was no correspondence from the inmate complaint examiner, such

as a rejection letter. According to Daul, because his complaint had been picked up the

night before at 5 p.m., he did not believe that it had been delivered to the inmate

complaint examiner. Instead, he surmised that it had been “plucked” from the mail

and returned to him undelivered.

      Daul frequently submits inmate complaints. But, at that time, GBCI, where

Daul was housed, limited the number of complaints an inmate can submit each week

to two. Inmate complaints about health and safety issues were excepted from that

limit. Daul testified that he decided not to resubmit the inmate complaint relating to

Biagioni, opting to prioritize other complaints.

      Jodene Perttu, one of the two inmate complaint examiners at GBCI, testified

that, during August and September 2016, she received twelve inmate complaints

from Daul (see Defendant’s Exhibit 3, ECF No. 63-3); none of the complaints were

                                           4
about the misconduct alleged in this case. She testified that an inmate complaint

about damage to one’s teeth (the misconduct alleged in Daul’s amended complaint)

would not have been subject to the two-complaints-per-week limit.

      To properly exhaust administrative remedies, prisoners must file their inmate

complaints in the manner that the institution’s administrative rules require. Pozo v.

McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). Daul concedes that he used the

wrong envelope to deliver his inmate complaint to the inmate complaint examiner. It

appears that the person who sorted the mail saw an envelope typically sent by an

inmate complaint examiner to an inmate and had it delivered to Daul instead of to

the inmate complaint examiner. While Daul’s use of the wrong envelope did not lead

to his inmate complaint being rejected, it did cause some confusion, which Daul took

no steps to remedy.

      Daul argues that an officer “plucked” the inmate complaint out of the mail to

harass him and prevent him from filing his inmate complaint. That theory is not

plausible. An officer wanting to interfere with Daul’s complaint would have simply

thrown it away or waited until after the fourteen-day filing period had lapsed before

returning the envelope to Daul. Instead, the envelope was delivered to Daul the very

next day.

      Daul acknowledges that, when he received the envelope, he believed the

inmate complaint examiner had not received it. He noted that there was no date-

received stamp, the envelope appeared unopened, and it did not contain any

correspondence from the examiner. At that point, Daul had at least ten days

                                         5
remaining in the fourteen-day filing period in which to resubmit his complaint. He

could have waited until the inmate envelopes were stocked on the supply cart so that

he could submit his complaint in the proper envelope. Alternatively, he could have

made it clearer on the envelope that, despite being an envelope typically used by the

inmate complaint examiner, the correspondence was from an inmate to the examiner.

Instead, Daul opted not to re-file the complaint.

      Daul says he decided not to re-file the complaint because he was frustrated and

tired of being harassed. But his explanation is undercut by the fact that he filed a

different inmate complaint on August 18, two more on August 22, and two more on

September 1. (Defendant’s Exhibit 3, ECF No 63-3 at 1.)

      Daul also testified that he chose to prioritize other issues above this one. That

is his choice to make. However, his choice to pursue complaints about other matters

does not support a conclusion that his administrative remedies were unavailable as

to his complaint about Biagioni.

      Finally, Daul makes much of the two-complaint-per-week limit. However, that

policy would have been inapplicable to Daul’s inmate complaint about Biagioni’s

alleged misconduct. He and Perttu both testified that an inmate complaint about

damage to one’s teeth is a health and safety concern and, therefore, would have been

excepted from the two-complaint-per-week limit.

      In short, the court finds that there is no evidence to support a conclusion that

the administrative remedies were unavailable to Daul. No one prevented Daul from

filing his inmate complaint: Daul chose to use the wrong envelope, which led to

                                          6
confusion, and then he chose to prioritize the filing of other inmate complaints over

this one. Accordingly, the court finds that he did not exhaust the available

administrative remedies before he filed this lawsuit.

      IT IS THEREFORE RECOMMENDED that the defendant’s motion for

summary judgment on exhaustion grounds (ECF No. 43) be GRANTED.

      IT IS FURTHER RECOMMENDED that this case be DISMISSED

without prejudice.

      For Daul’s convenience, the clerk’s office will enclose with this order

information about how to order a transcript of the hearing.

      Daul’s attention is directed to 28 U.S.C. § 636(b)(1)(B) and (C) and Fed. R. Civ.

P. 72(b)(2), which allow Daul to file written objections to the court’s recommendation

within fourteen days of service of the recommendation. Daul’s failure to timely file

objections with the district court shall result in a waiver of his right to appeal.

      Dated in Milwaukee, Wisconsin this 5th day of August, 2019.




                                                WILLIAM E. DUFFIN
                                                U.S. Magistrate Judge




                                            7
